PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_ANX_02_NA_NA_FR.txt. 86 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Annexe 2.

I. DOCUMENTS SOUMIS A LA COUR PAR LES PARTIES
AU COURS DE LA PROCÉDURE.

A. — Pièces transmises par l'agent du Gouvernement allemand.

Extrait de la Convention germano-polonaise relative à la Haute-Silésie
(15 mai 1922).

Appel du Deutscher Volksbund de la Silésie polonaise concernant l'admission
des enfants aux écoles primaires allemandes de minorité de la voivodie de
-Silésie :

Note du Secrétaire général de la Société des Nations (21 février 1927).

Lettre de la délégation polonaise au Secrétaire général de la Société des
Nations (11 février 1927).

Appel du Deutscher Volksbund (15 janvier 1927).

Observations du Gouvernement polonais sur l’appel du Deutscher Volksbund
du 15 janvier 1927 (18 février 1927).
Sous-annexe I aux Observations du Gouvernement polonais : Déclaration
du voivode de Silésie (13 janvier 1927).
Sous-annexe IT aux Observations du Gouvernement polonais : Avis
émis par le président de la Commission mixte pour la Haute-Silésie en
date du 15 décembre 1926, dans l'affaire n° 257.

Rapport de S. Exc. M. Urrutia au Conseil de la Société des Nations (5 mars
1927), sur l'appel du Deutscher Volksbund du 15 janvier 1927.

Extrait du procès-verbal de la 44me Session du Conseil de la Société des
Nations. — Troisième séance publique (8 mars 1927).

Extrait du procès-verbal de la 44me Session du Conseil de la Société des
Nations. — Septième séance publique (12 mars 1927).

Extrait du procès-verbal de la 48me Session du Conseil de la Société des
Nations. — Cinquième séance (publique, puis privée — 8 décembre 1927).

Circulaire du président du gouvernement d’Oppeln (4 août 1923).

Circulaire de la Voïévodie de Silésie concernant l'exécution des dispositions
de la Convention de Genève, dans l'affaire des écoles minoritaires (rer sep-
tembre 1923).

Article 227 de l'Accord du 24 octobre 1921 entre la Ville libre de Dantzig
et la Pologne.

Avis de M. le président de la Commission mixte pour la Haute-Silésie
sur la requête du Deutsch-Oberschlesischer Volksbund (15 décembre 1926).

Avis de M. le président de la Commission mixte pour la Haute-Silésie
dans l'affaire de l’école minoritaire de Gieraltowice (12 octobre 1927).

Sentence du Tribunal arbitral pour la Haute-Silésie dans l'affaire du docteur
en médecine Bruck, de Katowice (15 octobre 1927).

Ordonnances du -voïévode de Silésie :

I. Ordonnance du 29 décembre 1922.

Sous-annexe À : Ordonnance du 21 août 1922 sur l'organisation de
l'enseignement primaire.
87 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)
Sous-annexe B : Ordonnance du 21 août 1922 concernant la mise à
exécution de l'alinéa 2 de l'article 114 de la Convention germano-

polonaise.
IT. Ordonnance du 26 juin 1924.

Avis de M. le président de la Commission mixte pour la Haute-Silésie sur
la requête de MM. Jung et consorts (3 janvier 1924).

Extraits des procès-verbaux de la onzième Commission, à Genève:
I. Première séance (14 février 1922).

II. Deuxième » (15 » » jy.
IIT. Septième » (22 » » ),
IV. Onziéme » ( 3 mars » ).

Extraits de la Convention entre la Pologne et la Ville libre de Dantzig,
9 novembre 1920 (chapitre V, article 33).

Extrait de la Convention entre l'Allemagne et la Pologne relative ala
Haute-Silésie, 15 mai 1922 (article 73).

Avis de M. le président de Ja Commission mixte pour la Haute-Silésie

3

concernant la suspension de l’enseignement à l’école minoritaire de Wilcza-
Gorna (20 décembre 1925).

Avis de M. le président de la Commission mixte pour la Haute-Silésie
relativement aux agissements du commandant de la police locale et du
baïlli et maire de Brzezie (2 décembre. 1927).

Avis de M. le président de la Commission mixte ‘pour la Haute-Silésie
relativement aux locaux de l’école minoritaire de Brzezinka (14 décembre

1927).
B. — Pièces transmises par l'agent du Gouvernement polonais.
Extrait de la Convention germano-polonaise du 15 mai 1922, relative à la
Haute-Silésie ; articles se rapportant à la protection des minorités.
Procès-verbaux dressés par la police polonaise en Haute-Silésie.
Procès-verbaux des examens de langue allemande tenus par M. Maurer,
expert pédagogique neutre, dans les localités de Wielkie Piekary, le rer juin
1927. .
Procès-verbaux des examens de langue allemande tenus par M. Maurer,
expert pédagogique neutre, dans les localités de Chatowice, le 10 juin 1927.

Extrait du procès-verbal de la rome Session du Conseil de la Société des
Nations (7me séance, 20 juillet 1922).

‘Extrait du procès-verbal de la 18me Session’ du Conseil de la Société des
Nations (gme séance, 16 mai 1922).

Avis du président de la Commission mixte, en date du 30 juin 1924,
modifiant l’Avis du 3 janvier dans l'affaire Auguste Jung et consorts (textes
polonais, français et allemand).

Lettre adressée en date du 30 juillet 1926 par le président de la Commis-
sion mixte à l'agent du Gouvernement polonais.

IT. ACTES OFFICIELS CONSULTES PAR LA COUR.
Traité du 28 juin 1919 entre les Principales Puissances alliées et associées
et la Pologne (Traité des Minorités).
Extraits de la Convention polono-tchécoslovaque du 29 novembre 1920.
Décision de la Conférence des Ambassadeurs du 20 octobre 1921.

Accord du 24 octobre 1921 entre la Ville ‘libre de Dantzig, relatif aux
questions scolaires (article 227, texte allemand, avec annexe).
88 ARRÊT N° 12, — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)
Résolution du Conseil de la Société des Nations et mémorandum du Secré-
taire général, datés du 16. mai 1922.

Procès-verbal de la rome Session du Conseil de la Société des Nations, —
Septième séance (20 juillet 1922).

Rapport présenté par M. da Gama, en date du 22 juillet 1922, au Conseil
de la Société des Nations.

Extraits des procès-verbaux de la ggme Session du Conseil de la Société des
Nations. — Quatrième séance (7 mars 1928).
